Pursuant to S.Ct.Prac.R. XVIII, the United States District Court certified the question of “Whether an individual employee, not otherwise deemed to be an ‘employer’ under the statute, may be individually liable for alleged violations of the employment discrimination provisions of the Ohio Civil Rights Act, Ohio Rev.Code §§ 4112.01(A)(2), 4112.02(A) & 4112.99?”
Our response is in the affirmative. See Genaro v. Gent. Transport, Inc. (1999), 84 Ohio St.3d 293, 703 N.E.2d 782.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Lundberg Stratton, J., dissents.